Title: To Alexander Hamilton from Thomas Lloyd Moore, 25 February 1799
From: Moore, Thomas Lloyd
To: Hamilton, Alexander


          
            Sir
            Philadelphia Feby. 25th. 1799
          
          I received your favor of the 18th Instant informing me that the recruiting service for the additional regiments is committed to your superindence, and requiring of me to make a division of the State of Pennsylvania into three Districts, and those three, into thirteen sub-districts with a company rendezvous in each. I have attended to this subject, not having either of the Majors at hand, one being 300 miles distant, and the other near 200, I could have no assistance from them. You will find inclosed a plan of such division as I have been able to form, if it should not meet your approbation it can easily be altered. For sake of distinction, the large districts are called Eastern, Middle, & Western. The Eastern district extends from the Delaware river to the Susquehanah, the Middle, from the last mentioned river, to the Allegheny Mountains, the Western, from those Mountains to Pittsburgh. I shall be happy at all times to receive your commands, and to the pay them respect & obedience.
          I have the honor to be Sir your humble servant
          
            Thomas L. Moore
            Lt. Col.
          
          Genl. Hamilton
        